Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J.Mock on 05/18/2022. 
The application has been amended as follows: 
Claim 53: “An antisense oligonucleotide (ASO) comprising 14-22 nucleotide units, wherein the ASO comprises: 
(a) a central region (B') comprising 6 or more contiguous DNA nucleosides, wherein at least the nucleotide at position 3 from the 5' end of the central region is a modified nucleotide, and wherein at least 5 of the DNA nucleosides in the central region are connected by phosphorothioate linkages,
(b) a 5'-wing region (A') comprising 2 to 6 locked nucleosides and at least one 2' substituted nucleoside, and 
(c) a 3'-wing region (C') comprising 3 to 6 locked nucleosides, wherein at least 3 of the locked nucleosides in the 3'-wing region are connected by phosphorothioate linkages, 
wherein the central region of the ASO is complementary or hybridizes to a viral target RNA sequence in an X region or an S region of HBV; and 
wherein at least one of the 5' wing region and the 3' wing region contains at least one locked 4857-8468-5070.3_4_Atty. Dkt. No. 122400-0132 nucleoside independently selected from scpBNA, AmNA (N-H), AmNA (N-Me), GuNA, GuNA (N-R) where R is selected from Me, Et, i-Pr, t-Bu and combinations thereof,
wherein the modified nucleotide in a central region is selected from 

    PNG
    media_image1.png
    137
    157
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    504
    media_image2.png
    Greyscale

wherein:
R is a halogen or R'-C=C-; and 
R' is C6-12 aryl, 5- to 12-membered heteroaryl, hydroxy-C1-6 alkyl, or C1-7 alkanoyloxy.”

Claims 1, 2, 6, 9, 18, 26, 46, 47, 55, 57, 58, 60, 68 are cancelled.
Election/Restrictions
Claims 53, 70-82 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 69, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 20, 53, 69-82 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635